PER CURIAM.
Dewey Robert Jackson seeks a belated appeal, stating under oath that his trial counsel failed to honor a timely request that a notice of appeal be filed. The state contacted trial counsel who had insufficient recollection, of the day in question to contradict Jackson’s allegation and therefore the petition is unopposed.
Accordingly, the petition for belated appeal from judgment and sentence imposed in Escambia County case numbers 99-1030-CFA-01 and 99-1533-CFA-01 is granted. Upon issuance of mandate in the cause, a copy of this opinion will be provided to the clerk of the lower tribunal to be treated as notice of appeal if no previous notice has been filed. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner in the appeal.
JOANOS, MINER and DAVIS, JJ., concur.